DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on February 22, 2022.  Claims 12-13, 16, and 18-22 are pending in the application.
Status of Objections and Rejections
The rejection of claim 17 is obviated by Applicant’s cancellation.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-13 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “at least one sensor element” in lines 1-2 and 5-6.  It is unclear whether these two at least one sensor elements are the same or not.  It is suggested to change into “the at least one sensor element” in lines 5-6.

Claim 12 recites “the second voltage value” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “at least one second voltage value” in line 17 is not a sufficient antecedent basis.
Claim 12 recites “the first voltage value and the second value of the (i–1)-th iteration step” in lines 25-27.  There are insufficient antecedent bases for these limitations in the claim.  The limitations “at least one first voltage value” (lines 15-16), “at least one second voltage value” (line 17), “the first voltage value during a settling process” (lines 17-18), and “the second voltage during a decay process” (lines 19-20) are not sufficient antecedent bases.  It is suggested to change into “a first voltage value and a second value of the (i–1)-th iteration step.”
Subsequent dependent claims 13 and 16 are rejected due to their dependencies on rejected base claim 12.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauermeister (DE 10 2014 205 383, a machine translation used for citation).
Regarding claim 12, Bauermeister teaches a method for determining an internal resistance of at least one sensor element of a sensor ([0040] lines 3-4: the method  the at least one property of the measured gas being detectable via the at least one sensor element ([0001] lines 1-2; [0002] lines 1-2: a sensor element for detecting at least a portion of a gas component of a measurement gas in a measurement gas space), the method comprising:
a) establishing an operating state by applying a heating voltage to at least one sensor element (Fig. 2B: showing in the beginning a voltage is applied, which is deemed to be a heating voltage to the sensor element because the sensor element 114 comprises a heating element 136 as shown in Fig. 1A and the application of the voltage would increase the temperature of the sensor element) and establishing and detecting a substantially constant voltage state at the at least one sensor element (Fig. 2B: showing the voltage is substantially constant before t0), the at least one sensor element including at least one first electrode (Fig. 1A; [0048] line 1: at least one first electrode 116), at least one second electrode (Fig. 1A; [0048] lines 1-2: at least one second electrode 118), and at least one solid electrolyte connecting the at least one first electrode and the at least one second electrode (Fig. 1A; [0049] lines 1-2: the first electrode 116 and the second electrode 118 are connected via at least one solid electrolyte 126), and at least one electronic control unit (Fig. 1A; [0051] line 1: at least one controller 138);
b) carrying out at least one diagnosis sequence (Fig. 2-3) by establishing at least one first diagnosis state by impinging upon the at least one sensor element with a diagnosis current ([0053] lines 1-2: the measuring step can have an excitation step in which the Nernst cell 132 is acted upon with a current pulse; Fig. 2A: indicating a constant current measuring pulse 164 is applied at time tA), at least one second 1; [0055] line 4: determining the voltage value U1 during the application of the current pulse), and in the at least one second diagnosis state detecting at least one second voltage value (Fig. 2B, 3: U1*; [0057] lines 9-10: a voltage value U1* is determined), wherein the first voltage value is determined during a settling process resulting from applying the diagnosis current to the at least one sensor element ([0054] lines 9-10; Fig. 1B: indicating the voltage U1 is on the solid line with the excitation at t(A), i.e., during a settling process resulting from applying the diagnosis current to the at least one sensor element), and the second voltage value is determined during a decay process resulting from switching off the diagnosis current ([0054] lines 8-9; Fig. 1B: indicating the voltage U1* is on the dash line without the excitation at t(A), i.e., during a decay process without the excitation at t(A), that is deemed to be resulting from switching off the diagnosis current); and
c) determining the internal resistance Rint of the at least one sensor element is determined ([0057] lines 13-14: a corrected electrolyte resistance of the Nernst cell 132 can be determined).

The designation “from the relationship: 
    PNG
    media_image1.png
    31
    330
    media_image1.png
    Greyscale
, where i is an iteration step, U[t] and U[t-1] are the first voltage value and the second i-1)-th iteration step, the at least one sensor element is impinged upon with the diagnosis current I, and Uoffset is a voltage offset in the operating state” does not recite any positive step to be performed in the claimed method and does not limit the claim scope. MPEP 2111.04(I).  Here, Bauermeister teaches measuring U1, which is deemed to be a first voltage value determined during a settling process (Fig. 2B: solid line; [0054] lines 9-10: the solid curve shows the time course of the voltage with an excitation at time tA), and U1*, which is deemed to be a second voltage value determined during a decay process (Fig. 2B: dash line; [0054] lines 8-9: the dashed curve in Fig. 2B indicates a voltage curve over time without the excitation at time tA) of any iteration step.  Thus, the claimed relationship would be inherent and naturally occurring between the internal resistance of the sensor element and the determined voltage values, the offset voltage, and the impinged current of the sensor to be used for determining the internal resistance of the at least one sensor element.

Regarding claim 13, Bauermeister teaches the at least one diagnosis sequences is a plurality of diagnosis sequences are carried out (Fig. 3: indicating a plurality of diagnosis sequences, including the measurement cycle 168, i.e., a time from the application of the functional current pulse until a saturation value of the voltage drop is reached ([0060] lines 6-7), and a time span 170 that the correction step can be carried out ([0060] lines 10-11), are carried out).

Regarding claim 16, Bauermeister teaches a duration of the at least one first diagnosis state (Fig. 3: the time span of the current maintaining at the height of 164) .
Response to Arguments
Applicant’s arguments with respect to claims 12-13 and 15-17 have been considered but are unpersuasive.
Applicant argues that Bauermeister does not address the problem of settling processes (page 7, para. 6, line 2) because it does not disclose:
(i) the second voltage measurement value is not determined during a decay process (which results from switching off the diagnosis current); and
(ii) the internal resistance is not ascertained in accordance with the claimed relationship (page 7, para. 6, lines 6-10). 
This argument is unpersuasive because Bauermeister (i) the voltage value U1* is corresponding to a voltage value without the excitation of the current pulse (Fig. 2B), but determined from the method as shown in Fig. 3, in which the excitation of the current pulse is applied and then switched off (Fig. 3) in a repeated pattern and the time span for correction step (Fig. 3: 170) is deemed to be the during a decay process after the applied current is zero, i.e., switching off the diagnosis current; (ii) the claimed relationship to determine the internal resistance is inherent and naturally occurring during the method for determining the internal resistance of the at least one sensor element, and it does not recite any positive steps to be performed in the claimed method or limit the claim scope. MPEP 2111.04(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795               

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795